245 Ga. 757 (1980)
267 S.E.2d 229
HARWELL et al
v.
FIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF WINDER.
36067.
Supreme Court of Georgia.
Submitted March 21, 1980.
Decided May 7, 1980.
Glyndon C. Pruitt, for appellants.
Robert W. Adamson, for appellee.
NICHOLS, Justice.
The trial court confirmed in favor of First Federal a sale made under a power to sell contained in a security deed. Harwell and Golden Mark appeal contending that they were unconstitutionally deprived of a jury trial and that the sale should not have been confirmed because the true market value of the property was not obtained.
1. Code Ann. § 67-1503, relating to confirmation of sales under powers contained in security deeds, does not violate Art. VI, Sec. XV, Par. I of the Constitution of Georgia of 1976 (Code Ann. § 2-4401) by failing to provide for the trial of issues of fact by jury. Beasley v. Burt, 201 Ga. 144 (2) (39 SE2d 51) (1946); Peachtree Mtg. Corp. v. First Nat. Bank, 143 Ga. App. 17 (3) (237 SE2d 416) (1977); Kilgore v. Life Ins. Co. of Ga., 138 Ga. App. 890 (3) (227 SE2d 860) (1976).
2. In support of the second enumeration of error, appellants contend that the sale would have brought a higher price if the individual lots had been sold separately rather than in bulk. "There was no requirement that the appellee sell the property in individual tracts where there was no stated obligation to that effect in the security deed itself." Classic Enterprises, Inc. v. Continental Mtg. Investors, 135 Ga. App. 105, 106 (217 SE2d 411) (1975).
Judgment affirmed. All the Justices concur.